DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/144,815 originally filed on 09/27/2018 claims no foreign priority and claims benefit of 62/564,357 with a filing date of 09/28/2017.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2021 has been entered. 

Response to Amendment
This office action is in response to Amendments submitted on 06/02/2021 wherein claims 1, 2, 5, 8-10, 13-16, 18, 23, 24, 26-29, 31, and 32 are pending and ready for examination.

EXAMINER’S AMENDMENT
Authorization for this Examiner’s Amendment was given in an interview with Dae Hee Cho on 06/09/2021.

Regarding Independent claim 1:
	A computer-implemented method for estimating reservoir productivity as a function of position in a subsurface volume of interest, the method being implemented in a computer system that includes one or more physical computer processors, non- transient electronic storage, and a graphical user interface, comprising: 
	obtaining, from the non-transient electronic storage, subsurface data and well data corresponding to the subsurface volume of interest, wherein the subsurface data and the well data include production parameter values for multiple production parameters as a function of position in the subsurface volume of interest, thereby characterizing subsurface production features that affect the reservoir productivity, the subsurface data including geological data and reservoir data, the well data including completion data and production data, further wherein for the subsurface volume of interest in an unconventional reservoir, the geological data includes an anticipated stimulated rock volume; 
	obtaining, from the non-transient electronic storage, a parameter model, the parameter model having been conditioned by training an initial parameter model using training data, wherein the training data includes (i) the well data of one or more wells in the subsurface volume of interest, and (ii) the production parameter values for corresponding multiple production parameters affecting productivity of the one or more wells as a function of position in the subsurface volume of interest; 
	using, with the one or more physical computer processors, the subsurface data and the well data to generate multiple production parameter maps, wherein a given production parameter 
	applying, with the one or more physical computer processors, the parameter model to the multiple production parameter maps to generate refined production parameter values, wherein the parameter model facilitates identification of relative effect of individual ones of the multiple production parameters on the productivity such that one or more of the multiple production parameters that have greatest effect on the productivity are identified; 
	generating, with the one or more physical computer processors, multiple refined production parameter graphs from the refined production parameter values, wherein a given refined production parameter graph specifies the refined production parameter values for a corresponding production parameter as a function of the estimated reservoir productivity via a plot of the refined production parameter values versus the estimated reservoir productivity, the given refined production parameter graph providing visualization of marginal effect of the given production parameter on the estimated reservoir productivity, the visualization of the marginal effect enabling a check on whether the given production parameter has a realistic effect on the estimated reservoir productivity; 
	displaying, via the graphical user interface, the multiple refined production parameter graphs; 
	generating, with the one or more physical computer processors, one or more user input options to define a well design and to limit the refined production parameter values corresponding to individual ones of the multiple refined production parameter graphs; 
	receiving, via the graphical user interface, the defined well design and the one or more user input options selected by a user to limit the refined production parameter values 
	based on the one or more user input options selected, generating, with the one or more physical computer processors, a representation of the estimated reservoir productivity as a function of position in the subsurface volume of interest using the defined well design and visual effects to depict at least a portion of the limited production parameter values as a function of position in the subsurface volume of interest; 
	displaying, via the graphical user interface, the representation [[.]]; and
	wherein the one or more user input options to limit the refined production parameter values corresponding to the individual ones of the multiple refined production parameter graphs includes an option to define a user-identified trend of the values of the given production parameter and the values of the estimated reservoir productivity.

Regarding Independent claim 8:
	A computer-implemented method for estimating reservoir productivity as a function of position in a subsurface volume of interest, the method being implemented in a computer system that includes one or more physical computer processors, non- transient electronic storage, and a graphical user interface, comprising: 
	obtaining, from the non-transient electronic storage, subsurface data and well data corresponding to the subsurface volume of interest, wherein the subsurface data and the well data include production parameter values for multiple production parameters as a function of position in the subsurface volume of interest, thereby characterizing subsurface production features that affect the reservoir productivity, the subsurface data including geological data and reservoir data, 
	obtaining, from the non-transient electronic storage, a parameter model, the parameter model having been conditioned by training an initial parameter model using training data, wherein the training data includes (i) the well data of one or more wells in the subsurface volume of interest, and (ii) the production parameter values for corresponding multiple production parameters affecting productivity of the one or more wells as a function of position in the subsurface volume of interest; 
	using, with the one or more physical computer processors, the subsurface data and the well data to generate multiple production parameter maps, wherein a given production parameter map represents the production parameter values for a given production parameter as a function of time and position in the subsurface volume of interest; 
	applying, with the one or more physical computer processors, the parameter model to the multiple production parameter maps to generate refined production parameter values, wherein the parameter model facilitates identification of relative effect of individual ones of the multiple production parameters on the productivity such that one or more of the multiple production parameters that have greatest effect on the productivity are identified, the relative effect of the individual ones of the multiple production parameters on the productivity presented within Boruta plots, the individual ones of the multiple production parameters ordered within the Boruta plots in accordance with the relative effect of the individual ones of the multiple production parameters; 

	displaying, via the graphical user interface, the multiple refined production parameter graphs [[.]]; and 
	wherein one or more user input options to limit the refined production parameter values corresponding to the individual ones of the multiple refined production parameter graphs includes an option to define a user-identified trend of the values of the given production parameter and the values of the estimated reservoir productivity.

Regarding claim 9:
	The computer-implemented method of claim 8, further comprising: 
	generating, with the one or more physical computer processors, the one or more user input options to define a well design and to limit the refined production parameter values corresponding to individual ones of the multiple refined production parameter graphs; 
	receiving, via the graphical user interface, the defined well design and the one or more user input options selected by a user to limit the refined production parameter values 
	based on the one or more user input options selected, generating, with the one or more physical computer processors, a representation of the estimated reservoir productivity as a function of position in the subsurface volume of interest using the defined well design and visual effects to depict at least a portion of the limited production parameter values as a function of position in the subsurface volume of interest; and 
	displaying, via the graphical user interface, the representation.  

Regarding Independent claim 18:
	A system configured for estimating reservoir productivity as a function of position in a subsurface volume of interest, the system comprising: 
	non-transient electronic storage; 
	a graphical user interface; and 
	one or more physical computer processors configured by machine-readable instructions to: 
	obtain, from the non-transient electronic storage, subsurface data and well data corresponding to the subsurface volume of interest, wherein the subsurface data and the well data include production parameter values for multiple production parameters as a function of position in the subsurface volume of interest, thereby characterizing subsurface production features that affect the reservoir productivity, the subsurface data including geological data and reservoir data, the well data including completion data and production data, further wherein for the subsurface volume of interest in an unconventional reservoir, the geological data includes an anticipated stimulated rock volume; 

	use, with the one or more physical computer processors, the subsurface data and the well data to generate multiple production parameter maps, wherein a given production parameter map represents the production parameter values for a given production parameter as a function of time and position in the subsurface volume of interest; 
	apply, with the one or more physical computer processors, the parameter model to the multiple production parameter maps to generate refined production parameter values, wherein the parameter model facilitates identification of relative effect of individual ones of the multiple production parameters on the productivity such that one or more of the multiple production parameters that have greatest effect on the productivity are identified; 
	generate, with the one or more physical computer processors, multiple refined production parameter graphs from the refined production parameter values wherein a given refined production parameter graph specifies the refined production parameter values for a corresponding production parameter as a function of the estimated reservoir productivity via a plot of the refined production parameter values versus the estimated reservoir productivity, the given refined production parameter graph providing visualization of marginal effect of the given production parameter on the estimated reservoir productivity, the visualization of the marginal 
	display, via the graphical user interface, the multiple refined production parameter graphs; 
	generate, with the one or more physical computer processors, one or more user input options to define a well design and to limit the refined production parameter values corresponding to individual ones of the multiple refined production parameter graphs; 
	receive, via the graphical user interface, the defined well design and the one or more user input options selected by a user to limit the refined production parameter values corresponding to the multiple refined production parameter graphs to generate limited production parameter values; 
	based on the one or more user input options selected, generate, with the one or more physical computer processors, a representation of the estimated reservoir productivity as a function of position in the subsurface volume of interest using the defined well design and visual effects to depict at least a portion of the limited production parameter values as a function of position in the subsurface volume of interest; 
	display, via the graphical user interface, the representation [[.]]; and
	wherein the one or more user input options to limit the refined production parameter values corresponding to the individual ones of the multiple refined production parameter graphs includes an option to define a user-identified trend of the values of the given production parameter and the values of the estimated reservoir productivity.

Regarding claim 30:
	Canceled

Regarding claim 31:
	The computer-implemented method of claim [[30]] 1, wherein the user- identified trend of the values of the given production parameter and the values of the estimated reservoir productivity includes a linear trend or a non-linear trend.  

Allowable Subject Matter
Claims 1, 2, 5, 8-10, 13-16, 18, 23, 24, 26-29, 31, and 32 are allowed.
	The following is Examiner’s statement of reasons for allowance:
	The prior art of record does not teach or fairly suggest the specific methodology for estimating a well design reservoir productivity as a function of position in a subsurface volume of interest based on a reservoir productivity parameter as delineated below:  

Regarding Independent claim 1:   The prior art of Benson, Mohaghegh, and McLellan teaches the following limitations of independent claim 1.
	A computer-implemented method for estimating reservoir productivity as a function of position in a subsurface volume of interest, the method being implemented in a computer system that includes one or more physical computer processors, non- transient electronic storage, and a graphical user interface, comprising: 
	obtaining, from the non-transient electronic storage, subsurface data and well data corresponding to the subsurface volume of interest, wherein the subsurface data and the well data include production parameter values for multiple production parameters as a function of position 
	obtaining, from the non-transient electronic storage, a parameter model, the parameter model having been conditioned by training an initial parameter model using training data, wherein the training data includes (i) the well data of one or more wells in the subsurface volume of interest, and (ii) the production parameter values for corresponding multiple production parameters affecting productivity of the one or more wells as a function of position in the subsurface volume of interest; 
	using, with the one or more physical computer processors, the subsurface data and the well data to generate multiple production parameter maps, wherein a given production parameter map represents the production parameter values for a given production parameter as a function of time and position in the subsurface volume of interest; 
	applying, with the one or more physical computer processors, the parameter model to the multiple production parameter maps to generate refined production parameter values, wherein the parameter model facilitates identification of relative effect of individual ones of the multiple production parameters on the productivity such that one or more of the multiple production parameters that have greatest effect on the productivity are identified; 
	generating, with the one or more physical computer processors, multiple refined production parameter graphs from the refined production parameter values, wherein a given refined production parameter graph specifies the refined production parameter values for a the given production parameter on the estimated reservoir productivity, the visualization of the marginal effect enabling a check on whether the given production parameter has a realistic effect on the estimated reservoir productivity; 
	displaying, via the graphical user interface, the multiple refined production parameter graphs; 
	generating, with the one or more physical computer processors, one or more user input options to define a well design and to limit the refined production parameter values corresponding to individual ones of the multiple refined production parameter graphs; 
	receiving, via the graphical user interface, the defined well design and the one or more user input options selected by a user to limit the refined production parameter values corresponding to the multiple refined production parameter graphs to generate limited production parameter values; 
	based on the one or more user input options selected, generating, with the one or more physical computer processors, a representation of the estimated reservoir productivity as a function of position in the subsurface volume of interest using the defined well design and visual effects to depict at least a portion of the limited production parameter values as a function of position in the subsurface volume of interest; 
	displaying, via the graphical user interface, the representation;
	However Examiner was unable to find a prior art, including Benson, Mohaghegh, and McLellan that teaches or fairly suggests the limitation “wherein the one or more user input options to limit the refined production parameter values corresponding to the individual ones of the multiple refined production parameter graphs includes an option to define a user-identified trend of the values of the given production parameter and the values of the estimated reservoir productivity”  with or in combination with the above cited limitations from claim 1.  Mohaghegh teaches changing the parameters of the model which changes the productivity estimate of the model however the prior art of record does teaches customizing the interpretation of the model without changing the parameters of the model.  

The prior art of Benson, Mohaghegh, and McLellan teaches the following limitations of independent claim 8.
	A computer-implemented method for estimating reservoir productivity as a function of position in a subsurface volume of interest, the method being implemented in a computer system that includes one or more physical computer processors, non- transient electronic storage, and a graphical user interface, comprising: 
	obtaining, from the non-transient electronic storage, subsurface data and well data corresponding to the subsurface volume of interest, wherein the subsurface data and the well data include production parameter values for multiple production parameters as a function of position in the subsurface volume of interest, thereby characterizing subsurface production features that affect the reservoir productivity, the subsurface data including geological data and reservoir data, the well data including completion data and production data, further wherein for the subsurface volume of interest in an unconventional reservoir, the geological data includes an anticipated stimulated rock volume, 

	using, with the one or more physical computer processors, the subsurface data and the well data to generate multiple production parameter maps, wherein a given production parameter map represents the production parameter values for a given production parameter as a function of time and position in the subsurface volume of interest; 
	applying, with the one or more physical computer processors, the parameter model to the multiple production parameter maps to generate refined production parameter values, wherein the parameter model facilitates identification of relative effect of individual ones of the multiple production parameters on the productivity such that one or more of the multiple production parameters that have greatest effect on the productivity are identified, the relative effect of the individual ones of the multiple production parameters on the productivity presented within Boruta plots, the individual ones of the multiple production parameters ordered within the Boruta plots in accordance with the relative effect of the individual ones of the multiple production parameters; 
	generating, with the one or more physical computer processors, multiple refined production parameter graphs from the refined production parameter values, wherein a given refined production parameter graph specifies the refined production parameter values for a corresponding production parameter as a function of the estimated reservoir productivity via a 
	displaying, via the graphical user interface, the multiple refined production parameter graphs;
	However Examiner was unable to find a prior art, including Benson, Mohaghegh, and McLellan that teaches or fairly suggests the limitation “wherein one or more user input options to limit the refined production parameter values corresponding to the individual ones of the multiple refined production parameter graphs includes an option to define a user-identified trend of the values of the given production parameter and the values of the estimated reservoir productivity”  with or in combination with the above cited limitations from claim 8.  Mohaghegh teaches changing the parameters of the model which changes the productivity estimate of the model however the prior art of record does teaches customizing the interpretation of the model without changing the parameters of the model.
  
The prior art of Benson, Mohaghegh, and McLellan teaches the following limitations of independent claim 18.
	A system configured for estimating reservoir productivity as a function of position in a subsurface volume of interest, the system comprising: 
	non-transient electronic storage; 
	a graphical user interface; and 

	obtain, from the non-transient electronic storage, subsurface data and well data corresponding to the subsurface volume of interest, wherein the subsurface data and the well data include production parameter values for multiple production parameters as a function of position in the subsurface volume of interest, thereby characterizing subsurface production features that affect the reservoir productivity, the subsurface data including geological data and reservoir data, the well data including completion data and production data, further wherein for the subsurface volume of interest in an unconventional reservoir, the geological data includes an anticipated stimulated rock volume; 
	obtain, from the non-transient electronic storage, a parameter model, the parameter model having been conditioned by training an initial parameter model using training data, wherein the training data includes (i) the well data of one or more wells in the subsurface volume of interest, and (ii) the production parameter values for corresponding multiple production parameters affecting productivity of the one or more wells as a function of position in the subsurface volume of interest; 
	use, with the one or more physical computer processors, the subsurface data and the well data to generate multiple production parameter maps, wherein a given production parameter map represents the production parameter values for a given production parameter as a function of time and position in the subsurface volume of interest; 
	apply, with the one or more physical computer processors, the parameter model to the multiple production parameter maps to generate refined production parameter values, wherein the parameter model facilitates identification of relative effect of individual ones of the multiple 
	generate, with the one or more physical computer processors, multiple refined production parameter graphs from the refined production parameter values wherein a given refined production parameter graph specifies the refined production parameter values for a corresponding production parameter as a function of the estimated reservoir productivity via a plot of the refined production parameter values versus the estimated reservoir productivity, the given refined production parameter graph providing visualization of marginal effect of the given production parameter on the estimated reservoir productivity, the visualization of the marginal effect enabling a check on whether the given production parameter has a realistic effect on the estimated reservoir productivity; 
	display, via the graphical user interface, the multiple refined production parameter graphs; 
	generate, with the one or more physical computer processors, one or more user input options to define a well design and to limit the refined production parameter values corresponding to individual ones of the multiple refined production parameter graphs; 
	receive, via the graphical user interface, the defined well design and the one or more user input options selected by a user to limit the refined production parameter values corresponding to the multiple refined production parameter graphs to generate limited production parameter values; 
	based on the one or more user input options selected, generate, with the one or more physical computer processors, a representation of the estimated reservoir productivity as a function of position in the subsurface volume of interest using the defined well design and visual 
	display, via the graphical user interface, the representation;
	However Examiner was unable to find a prior art, including Benson, Mohaghegh, and McLellan that teaches or fairly suggests the limitation “wherein the one or more user input options to limit the refined production parameter values corresponding to the individual ones of the multiple refined production parameter graphs includes an option to define a user-identified trend of the values of the given production parameter and the values of the estimated reservoir productivity”  with or in combination with the above cited limitations from claim 18.  Mohaghegh teaches changing the parameters of the model which changes the productivity estimate of the model however the prior art of record does teaches customizing the interpretation of the model without changing the parameters of the model.

Response to Arguments
Applicant’s arguments filed 06/02/2021 have been fully considered and are persuasive.

Regarding Rejections Under 35 U.S.C. § 112 page 18-19 of applicant’s remarks, based on applicant’s arguments and the changes made to claims 8 and 18 the 35 U.S.C. § 112(b) rejections have been withdrawn for claims 8 and 18.

 Regarding Rejections under 35 U.S.C. § 103 pages 19-22 of applicant’s remarks, based on consultation, consideration, and new searching the 35 U.S.C. § 103 rejections have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152.  The examiner can normally be reached on 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DENISE R KARAVIAS
Examiner
Art Unit 2865




Primary Examiner, Art Unit 2865  
6/16/2021